                                Case 19-13723-LMI                       Doc 1          Filed 03/22/19               Page 1 of 3


     F 111 in this information to identify the case:

     United States Bankruptcy Court for the:

     Southern District of Florida

                                                                                                                                                  0    Check if this is an
                                                                                                                                                       amended filing



Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                    1211s

If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor's name and case number (If known).



                                                Silisten Trading Limited
1. Debtor's name



2. Debtor's unique identifier                  For non-Individual debtors:

                                                       0     Federal Employer Identification Number (EIN)

                                                       G1'   Other   1669096                          . Describe identifier   BVI Company Number

                                               For individual debtors:

                                                      D      Social Security number:    XXX -   XX- _ _ _ _ _ _ __


                                                      D      Individual Taxpayer Identification number (ITIN): 9 xx - xx - _ _ _ _ _ _ __

                                                      D      Other _ _ _ _ _ _ _ _ _ _ _ . Describe identifier _ _ _ _ _ _ __ _ _ __



3.    Name of foreign
      representative(&}                         Mark McDonald and Nicholas Wood

4.    Foreign proceeding in which
      appointment of the foreign                In re: Silisten Trading Ltd., Claim No. 2017/0051. High Court of Justice. BVI
      representative(s) occurred

s. Nature of the foreign
                                               Check one:
      proceeding
                                               f!i    Foreign main proceeding
                                               Cl     Foreign nonmain proceeding
                                               Cl     Foreign main proceeding, or In the alternative foreign nonmain proceeding


e. Evidence of the foreign                     1121 A certified copy, translated into English, of the decision commencing the foreign proceeding and
   proceeding                                         appointing the foreign representative Is attached.

                                               Cl     A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                      proceeding and of the appointment of the foreign representative, Is attached.

                                               Cl     Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                      representative is described below, and relevant documentation, translated into English, is attached.




1.    Is this the only foreign                 Cl     No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
      proceeding with respect to                      debtor is pending.)
      the debtor known to the
      foreign representative(s)?
                                               li2l   Yes


                                                                                   --------------------------------------- ---
Official Form 401                                      Chapter 15 Petition for Recognition of a Foreign Proceeding                                    page 1
                         Case 19-13723-LMI                       Doc 1          Filed 03/22/19              Page 2 of 3



Debtor       Silisten Trading Limited                                                         Case number ~t""-ll· -------------
              Name


B.   Others entitled to notice      Attach a list containing the names and addresses of:
                                    (i)     all persons or bodies authorized to administer foreign proceedings of the debtor,
                                    (II)    all parties to litigation pending in the United States In which the debtor is a party at the time of filing ofthis
                                            petition, and
                                    (Iii) all entitles against whom provisional relief is being sought under§ 1519 of the Bankruptcy Code.


9.   Addresses                      Country where the debtor has the center of Its                   Debtor's registered office:
                                    meln Interests:


                                   British Virgin Islands                                            171 Main Street, 2nd Floor, The Barracks
                                                                                                     Number        Street

                                                                                                     PO Box4259
                                                                                                     P.O. Box

                                                                                                     Road Town, Tortola
                                                                                                     City            State/Province/Region    ZIP/Postal Code


                                                                                                     BVI
                                                                                                     Country




                                    Individual debtor's habitual residence:                          Address of foreign representatlve(s):


                                                                                                     171 Main Street, 2nd Floor, The Barracks
                                    Number          Street                                           Number       Street

                                                                                                     PO Box4259
                                    P 0. Box                                                         P.O Box

                                                                                                     Road Town, Tortola
                                   City                 State/Province/Region   ZIP/Postal Code      City            State/Province/Region    ZIP/Postal Code


                                                                                                     BVI
                                   Country                                                           Country




10. Debtor's website (URL)



11. Type of debtor                 Check one:

                                   liZI    Non-individual (check one):

                                             !if   Corporation. Attach a corporate ownership statement containing the information
                                                   described In Fed. R. Bankr. P. 7007.1.

                                             0     Partnership

                                             0     Other. Specify:--- - - - - - - - - - - - - - - - - -
                                   0       Individual




 Official Form 401                         Chapter 15 Petition for Recognition of a Foreign Proceeding                                       page 2
                          Case 19-13723-LMI                      Doc 1       Filed 03/22/19                Page 3 of 3



Debtor         Silisten Trading lfmlted                                                      Case   number ~7""••ml   _ _ __ _ _ _ _ _ _ __ _
               Name



12. Why Is venue proper In this       Check one:
   districr?                          Iii    Debtor's principal place of business or principal assets in the United States are in this district.
                                      [J Debtor does not have a place of business or assets in the United States, but the following
                                             action or proceeding In a federal or state court Is pending against the debtor in this district:


                                      CJ     If neither box Is checked, venue Is consistent with the Interests of justice and the convenience
                                             of the parties, having regard to the relief sought by the foreign representative, because:




13. Signature offoreign
   representatlve(s)                  I request relief in accordance with chapter 15 of title 11, United States Code,

                                      I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
                                      relief sought in this petition, and I am authorized to file this petition.

                                      I have examined the information in this petition and have a reasonable belief that the
                                      information is true and correct.

                                      I declare under penalty of perjury that the foregoing is true and correct,


                                                                                                       Mark McDonald
                                            Signature of foreign representative                        Printed name


                                     Executed on            0    J ct_ I 2c, I~
                                                            MM   roo r 'YYvY



                                            Signature of foreign representative                        Printed name


                                     Executed on
                                                            MM
                                                                 IDDIY9 --
14. Signature of attorney
                                                                                                       Date           03/t~J~rq
                                                                                                                      MM   I DD I YYYY


                                            Gregory S. Grossman
                                            Printed name
                                            Seguor Law, P.A.
                                            Firm name
                                            1001 Brickell Bay Drive, 9th Floor
                                            Number    Street
                                           Miami
                                           ""
                                           c""ity;;,;,;,;,;,________       _ __ _ _ _ _ _ _              Florida
                                                                                                          State
                                                                                                                           33131
                                                                                                                            ZIP Code


                                            (305) 372-8282                                                  ggrossman@seguorlaw.com
                                            Contact phone                                                  Email address



                                            896667                                                         FL
                                            8
                                            ~a~r~
                                                n~um~b~e-r-----------------~St~at~e----




 Official Form 401                          Chapter 15 Petition for Recognition of a Foreign Proceeding                                    page 3
